EXHIBIT 10.2


July 9, 2018
Sears, Roebuck and Co.
3333 Beverly Road
Hoffman Estates, IL 60179
Attn: Paul Paluch    


Re: Letter Agreement Regarding Certain Charges Under the Retail Operations
Agreement between Sears, Roebuck and Co. (“Sears”) and Lands’ End, Inc. (“Land’s
End” and, together with Sears, the “Parties”) (the “Retail Ops Agreement”).
Capitalized terms not otherwise defined herein shall have the definitions
ascribed thereto in the Retail Ops Agreement.


Dear Mr. Paluch:


This Letter Agreement sets forth the Parties agreement as to how certain charges
shall be modified under the Retail Ops Agreement.


1.    Assistant Store Manager - Apparel Charges. The Parties acknowledge that
the Retail Ops Agreement provides certain charges to be imposed on Lands’ End
for Assistant Store Manager - Apparel on page A-9 of Appendix #2 thereto which
the parties desire to revise effective February 1, 2018. Accordingly, the
Parties hereby agree that page A-9 is revised as set forth in the column
entitled “Changes” on the attached Exhibit A.


If you agree to the terms of this Letter Agreement, please so acknowledge by
signing below and returning an executed copy to me at your soonest convenience.


Sincerely,


 
 
 
 
 
 
 
LANDS’ END, INC.


 
 
 
 
 
 
 
 
/s/ Claudia Mazo
 
 
 
Claudia Mazo


 
 
 
SVP Retail


 
 
 
 
 
 
 
 
 
 
 
 
 
AGREED AND ACKNOWLEDGED
 
 
 
 
 
 
SEARS, ROEBUCK AND CO.


 
 
 
 
 
 
By:
/s/ Paul Paluch
 
 
Its:
PP
 
 
Date:
8-23-2018
 
 


























--------------------------------------------------------------------------------





EXHIBIT A
Changes to Retail Operations Agreement with Sears, Roebuck and Co.
Assistant Store Manager -Apparel (Page A-9)



 
Services
Fees/Methodology for Determining Fees
Changes
 
*Assistant Store Manager - Apparel Manage the LE Shop business in the store and
lead/train associates in the department in stores with no dedicated LE salaried
manager
Billed using the following formula:
The Assistant Store Manager - Apparel section of Appendix #2, Page A - 9 in the
original Retail Operations Agreement shall be rendered null and void, effective
February 1, 2018, SRC will not charge LE any amount of the Apparel Assistant
Store Manager cost going forward
  
 
(Actual cost of Apparel Assistant Store Manager *(store level LE Sales/store
level Apparel ASM Sales) = fee
 
 
Apparel ASM Sales are the sales of the divisions that the Apparel ASM manages






